IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 99-40373
                       Conference Calendar



MICHAEL WAYNE ASKEY,


                                        Plaintiff-Appellant,

versus

TIMOTHY WEST, Warden, Individually & In his Official
Capacity; UNKNOWN PERSON SIMPSON, Major, Individually &
In his Official Capacity; R. TARVER, Captain, Individually
& In his Official Capacity, UNKNOWN PERSON FLAKES, Assistant
Warden, Individually & In his Official Capacity; K. PENNY,
Lieutenant, Individually & In his Official Capacity; UNKNOWN
PERSON PITTMAN, Sergeant, Individually & In his Official
Capacity; UNKNOWN PERSON JOHNSON; Lieutenant, Individually & In
her Official Capacity; UNKNOWN PERSON SISTRUNK, Correctional
Officer, Individually & In his Official Capacity; UNKNOWN PERSON
GORSUCH, Sergeant, Individually & In his Official Capacity;
S. PENRY, Correctional Officer, Individually & In his Official
Capacity; UNKNOWN PERSON PISKE, Correctional Officer,
Individually & In his Official Capacity; S. MCBRIDE, Correctional
Officer, Individually & In his Official Capacity; K. BEACH,
Sergeant, Individually & In his Official Capacity; UNKNOWN PERSON
RICHMOND, Correctional Officer, Individually & In his Official
Capacity; UNKNOWN PERSON BAMBINO, Correctional Officer,
Individually & In his Official Capacity; B. SEWELL, Correctional
Officer & In his Official Capacity; UNKNOWN PERSON ALLISON,
Correctional Officer & In his Official Capacity; UNKNOWN PERSON
BROWN, Correctional Officer, Individually & In his Official
Capacity; UNKNOWN PERSON JACK, Correctional Officer, Individually
& In his Official Capacity; UNKNOWN PERSON LUCIA, Correctional
Officer Individually & In his Official Capacity; UNKNOWN PERSON
DEVERAUX, Correctional Officer, Individually & In her Official
Capacity; UNKNOWN PERSON STAPLES, Assistant Warden, Individually
& In his Official Capacity; UNKNOWN PERSON SHEPPARD, Correctional
Officer, Individually & In his Official Capacity; UNKNOWN PERSON
ALEXANDER, Correctional Officer, Individually & In his Official
Capacity; UNKNOWN PERSON CORDELL, Correctional Officer,
Individually & In his Official Capacity; BILLYE FORREST, Captain,
Individually & In her Official Capacity,


                                        Defendants-Appellees.
                             No. 99-40373
                                  -2-

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CV-1663
                        --------------------
                            June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Michael Wayne Askey (“Askey”), Texas prisoner # 552552,

appeals the magistrate judge’s denial of his motion for

appointment of counsel.   “A district court should appoint counsel

in a civil rights case only if presented with exceptional

circumstances.”    See Norton v. Dimazana, 122 F.3d 286, 293 (5th

Cir. 1997).    This court will overturn a district court’s decision

regarding appointment of counsel only if the appellant shows a

clear abuse of discretion.     See Cupit v. Jones, 835 F.2d 82, 86

(5th Cir. 1987).

     Askey argues that the magistrate judge abused his discretion

because: (1) the magistrate judge prematurely decided the motion

before first requiring the defendants to answer the complaint;

(2) Askey is too sick to represent himself; (3) Askey lacks

knowledge of the legal process; and (4) Askey’s case will involve

the presentation of conflicting testimony.    Askey failed to

present exceptional circumstances below.    This court will not

consider his arguments raised for the first time on appeal.     The

magistrate judge did not abuse its discretion in denying Askey’s

motion.   See Norton, 122 F.3d at 293.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 99-40373
                 -3-

AFFIRMED.